ITEMID: 001-122662
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: KAJTAZOVIĆ v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Aleš Pejchal;Angelika Nußberger;Ann Power-Forde;Ganna Yudkivska;Helena Jäderblom;Mark Villiger
TEXT: The applicant, Mr Zlatko Kajtazović, is a Slovenian national, who was born in 1964 and lives in Ljubljana. He is represented before the Court by Odvetniška Družba Matoz D.O.O., a law firm practising in Koper.
The Slovenian Government (“the Government”) are represented by their Agent, Mr L. Bembič, State Attorney.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant has been serving a sentence in the closed section of Dob Prison since 5 December 2008.
As regards the facilities available to the applicant in the cells and common areas, as well as the health care regime in the prison, the conditions imposed on the applicant regarding activities outside the cells and contact with the outside world in general, see the Court’s decision in the case of Lalić and Others v. Slovenia (dec.), nos. 5711/10, 5719/10, 5754/10, 5803/10, 5956/10, 5958/10, 5987/10, 6091/10, 6647/10 and 6893/10, 27 September 2011.
Since 12 December 2008 the applicant has been held in a cell no 1, Block 3 which measured 59.89 square metres and held fifteen inmates (3.99 square metres of personal space available to each inmate).
According to the Government’s submissions dated 22 December 2010 the prison governor adopts a fire safety guide as required by the Fire Protection Act and in 2005 and 2010 two fire safety guides were adopted. The Government submitted inter alia that the prison has provided hand-held extinguishers and that there has been a system of separate water mains with hydrants for fighting fires. In 2005 and 2010 two inspections were also carried out. In 2005 prison authorities were asked by the Inspectorate of the Republic of Slovenia for Protection Against Natural and Other Disasters to enable adequate water supply for the purpose of fighting fires and the prison later informed the Inspectorate that the deficiency has been rectified. During an inspection in 2010 the Inspectorate found that the prison did not have a fire protection or evacuation plan. Despite that, the Inspectorate found this to be only a minor offence, as both plans were being prepared at the time of the inspection and would be finished in few months. Further, according to the Government’s submissions the evacuation paths have been marked in prison already before the 2010 inspection and the prison has been ensuring fire safety through the respect of fire legislation, through regular inspection of fire extinguishers and water mains with hydrants, through training of the staff, through measuring and repairing lightning conductors etc.
For the relevant domestic law and practice, see paragraphs 33-35 and 38-47 of the Court’s judgment in the case of Štrucl and Others v. Slovenia (nos. 5903/10, 6003/10 and 6544/10, 27 September 2011), and paragraphs 34-36 of Mandić and Jović v. Slovenia (nos. 5774/10 and 5985/10, 27 September 2011), Lalić and Others, cited above, as well as Mešić v. Slovenia (no. 5767/10, 22 November 2011) and Ferenc v. Slovenia (no. 6682/10, 13 March 2012).
